


 

EXHIBIT 10.19

THIRD AMENDMENT TO

NOTE PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT (this “Amendment”), dated as of September 30, 2002, to the
Note Purchase Agreement, dated as of March 27, 1998, by and among DRESDNER
KLEINWORT BENSON PRIVATE EQUITY PARTNERS LP, a Delaware limited partnership
(“the Purchaser”), and GARDENBURGER, INC., an Oregon corporation (the
“Company”).

 

WHEREAS, the parties hereto have entered into the Note Purchase Agreement, dated
as of March 27, 1998 (the “Agreement”), a First Amendment to Note Purchase
Agreement dated as of December 23, 1999 (the “First Amendment”), and a Second
Amendment to Note Purchase Agreement dated as of January 10, 2002 (the “Second
Amendment”); unless otherwise defined herein, all capitalized terms used herein
(including the recitals) shall have the meanings assigned to such terms in the
Agreement, as amended by the First Amendment and Second Amendment and hereby;

 

WHEREAS, the Company has entered into a Revolving Credit and Term Loan Agreement
dated as of January 10, 2002, with CapitalSource Finance LLC as a lender  and as
agent (“CapitalSource”), pursuant to which, among other things, the Company
refinanced its obligations under the previous Senior Credit Agreement dated
December 23, 1999, between the Company and Bank of America Commercial Finance
Corporation and received a credit facility with an aggregate maximum borrowing
availability of $15,000,000;

 

WHEREAS, the Company and CapitalSource have executed a First Amendment to
Revolving Credit and Term Loan Agreement dated September 30, 2002 (the “Senior
Amendment”), in which the limits on the Capital Expenditures of the Company have
been altered;

 

WHEREAS, the Company has requested the Purchaser to amend the Agreement on the
terms and conditions set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants contained herein, the parties hereto agree as follows.

 

1.     Amendment.

Section 2D(b)(iv) of the Agreement, as amended by the Second Amendment, is
hereby amended and restated to read as follows:

“(iv)        Capital Expenditures

The Company shall not permit its Capital Expenditures in the aggregate to exceed
(i) $2,420,000 during the fiscal year ending on September 30, 2002, and (ii)
1,210,000 during any fiscal year thereafter.”

 

1

--------------------------------------------------------------------------------


 

2.     Ratification of Agreement.

(a)   To induce the Purchaser to enter into this Amendment, the Company
represents and warrants that after giving effect to this Amendment, no violation
of the terms of the Agreement exist and all representations and warranties
contained in the Agreement are true, correct, and complete in all material
respects on and as of the date hereof except as (i) reflected in any schedule to
the New Senior Credit Agreement, (ii) disclosed in the Company’s reports filed
with the Securities and Exchange Commission, or (iii) disclosed to Purchaser’s
representative on the Board during a meeting of the Board, and except to the
extent such representations and warranties specifically relate to an earlier
date in which case they were true, correct, and complete in all material
respects on and as of such earlier date.

(b)   Except as expressly set forth in this Amendment, the terms, provisions and
conditions of the Agreement and the Investment Documents are unchanged, and said
agreements, as amended, shall remain in full force and effect and are hereby
confirmed and ratified.

3.     Conditions.  This Amendment shall become effective as of the date first
set forth above upon (i) the execution of the counterparts hereof by the Company
and the Purchaser, and (ii) the receipt by the Purchaser of evidence of the
effectiveness of the Senior Amendment.

4.     Binding on Successors and Assigns.  All the terms and provisions of this
Amendment shall be binding upon and inure to the benefit of the parties hereto,
their respective successors, assigns and legal representatives.  Whenever in
this Amendment any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party.

5.     Further Assurances.  Each of the Company and the Purchaser, as the case
may be, shall duly execute and deliver, or cause to be executed and delivered,
such further instruments and perform or cause to be performed such further acts
as may be necessary or proper in the reasonable opinion of the Purchaser to
carry out the provisions and purposes of this Amendment.

6.     Effect of Amendment.  To the extent any terms and conditions in the
Agreement shall contradict or be in conflict with any provisions of this
Amendment, the provisions of this Amendment shall govern.

7.     Expenses.  All expenses of the Purchaser incurred in connection with this
Amendment, including reasonable expenses of Purchaser’s counsel, will be paid by
the Company.

8.     Governing Law.  This Amendment shall be governed by, and shall be
construed in accordance with, the laws of the state of New York, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the state of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the state of New York.

9.     Counterparts.  This Amendment may be executed in separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

 

2

--------------------------------------------------------------------------------


 

10.   Consent.  Purchaser acknowledges receipt of a copy of the Senior Amendment
and hereby consents to the execution thereof and consummation of the
transactions contemplated thereby and acknowledges that the execution thereof
and consummation of the transactions contemplated thereby are not a default or
event of default under the Agreement, as amended by the First Amendment and
Second Amendment.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

DRESDNER KLEINWORT BENSON PRIVATE

EQUITY PARTNERS LP  

 

 

 

 

 

 

By:

Dresdner Kleinwort Benson Private Equity LLC

 

 

Its:

General Partner 

 

 

 

 

 

 

 

By:

/s/Alex Coleman 

 

 

 

 

 

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER, INC.

 

 

 

 

 

 

By:

/s/ Lorraine Crawford

 

 

 

 

Its:

Vice President, Finance and Corporate Controller

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

